Case 3:19-cr-07150-AJB Document 1-4 Filed 09/25/19 PagelD.11 Page 1 of 6

AO 245E (Rev LLOIKVAED tev, 2) Sheet 1 « Judginent ina Crinunal Case

 

FILED

 

 

UNITED STATES DISTRICT COURT
Eastern District of Virginin
Norfolk Division

UNITED STATES OF AMERICA
v.

ANTHONY ALGARIN
kia "Rito"
Defendant.

 

NOV -1 2010

 

 

 

CLERK, US, DISTHICT COURT
NOREOLA VA

 

 

Case Number: 2: 10CRO01 15-001
USM Number: 76282-0853

Delendant's Allorney: Michael Davis

JUDGMENT IN A CRIMINAL CASE

The defendant pleaded guilty 10 count ! ofa criminal information.
Accordingly, the defendant is adjudged guilty of the following offense.

Offense
Tifle wail Seetlan Nature of Offense Chuss
TIE Conspiracy to Distribute and Possess with Inteat to Felony

Distribute Cocaine and Cocaine [use

Offense.
Ende Count

Tune 2040 |

As pronounced on October 29, 2010, the defendant is sentenced as provided in pages 2 through 6 of this
Judgment. ‘The sentence is imposed purswant to the Sentencing Reform Act of 1984,

It is ORDERED that the defendant shall notify the United States Atiomey for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, casts, and special assessments imposcd by
this judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States

Attorney of material changes in cconomic circumstances.

Given this 29h day of October, 2010,

Ist

Rebecca Beach Smith

ws. ted Guies District Judge ~C

Rehecea Beach Smith
United States District Judge
Case 3:19-cr-07150-AJB Document 1-4 Filed 09/25/19 PagelD.12 Page 2 of 6

AU 2450 (Rev. 1203 XVAED rev, 2) Judgment in a Criminal Cose Page 20f6 -
"Sheet 2 = Imprisonment

 

Cnse Numbers 210CROOI 15-001
Defendant's Name: ANTHONY ALGARIN

IMPRISONMENT

The defendant is hereby committed to the custody of the United Sintes Burcnu of Prisans to be Imprisoned for
aterm oF ONE HUNDRED THIRTY-FIVE (135) MON'FHS.

The Couri makes the following recommendations fo the Bureau of Prisons:

1) The court directs that the defendant shall participate in a substanee nbuse treatment program to include a
Residential Drig Abuse Treatment Program (RDAP).

2) The court directs that the defendant shall further his education by obtaining a General Equivalency Dipioma
(GED).

3) The coust dircets that the defendant shall participate in a parenting class.

4} The court directs that the defendant shall undergo a mental health evaluation and receive mental health treatment
and counseling for anger management, and any ather menial health counseling deemed appropriate.

The defendant is remanded to the custody of the United States Marshal.

 

 

 

RETURN
[have exccuted this judgment ns follows:
Defendant delivered on to
at » With a certified copy of this Judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL
Case 3:19-cr-07150-AJB Document 1-4 Filed 09/25/19 PagelD.13 Page 3 of 6

AO 2458 (Rev L2OJ4VAED tov. 2} Jadgnsent ing Ceinnnal Case

Tage J of 6
Sheed 3 « Supervised Release

Case Number; 20CROOI1S-001
Defendant's Name: ANTHONY ALGARIN

SUPERVISED RELEASE

Upon retease from imprisonment, the defendant shall be on supervised relense for a term of FIVE (5) YEARS.

The Probation Office shall provide the defendant with a copy of the standard conditions and any special conditions
of supervised relense.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours
of release from the custody of the Bureau of Prisons,

The defendant shall not commit another fedcral, state or local crime.

The defendant shall not unlawfully possess a controfled substance. The defendant shall refrain from any unlawful
use of a controlled substance. The defendant shall submit to one drug test within 15 days of release from imprisonment
and periodic drug tests thereafter, as determined by the court.

The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapan.

IF this judgment imposes n fine or restitution obligation, it is a condition of supervised release that the defendant pay

any such fine or restitution in accordance with the Schedule of Payments set forth in the Criminal Monetary Penalties
sheet of this judgment.

STANDARD CONDITIONS OF SUPERVISION
The defendant shall comply with the standard conditions that have been adopted by this court set forth betow:
}) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer and shall submit n truthsul and complete written report within the
first five days of cach month;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the
probation officer;

4) the defendant shall support his or her dependants and meet other (amily responsibitlties;

5) the defendant shall work regularly at a tawlui occupation, unless excused by the probation officer for schooling.
training, or other acceptable reasons;

6) the defendant shall notify the probation officer at leust ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer
any narcotic or other controlled subsiance or any paraphernatia related to such substances, except as prescribed by a
physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or
administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person
convicted of a felony, unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit
confiscation of any contraband observed in plain view of the probation officer;

IL) the defendant shall notify the probation officer within seventy-iwo hours of being arrested or questioned by a taw
enforcement officer;

12} the defendant shall not enter into any agreement to act as an informer for n special agent ofa law enforcement
agency without the permission of the court; ,

$3) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the
defendant's criminal record or personal history or characteristics and shall permit the probation officer to make such
notifications and to confirm the defendant's compliance with such notification requirement.
Case 3:19-cr-07150-AJB Document 1-4 Filed 09/25/19 PagelD.14 Page 4 of 6

AO 245B (Rev. I203XVAED sev. 2) Judgment ing Criminal Cate Vage 4 of 6
Skeet 3A - Supervised Melease ,

 

Cnse Number: 2:10CN005 15-001
Defendant's Nome: ANTHONY ALGARIN

SPECIAL CONDITIONS OF SUPERVISION

While on supervised relense, pursuant io this Judgment, the defendant shall also comply with the following
additional special conditions:

1) The defendant shall continue to participnic ina substance abuse treatment program at the direction and
discretion of the probation olTicer.

2) The defendant shail not incur new credit clhurges or open additional Hnes of credit without the approval of
the probation officer.

3) The defendant shall provide the probation officer access (0 any requested financial information.

4) The defendant shall pay for the support of his minor children in the amount ordered by any social service agency
of court of competent jurisdiction, In the absence of any such order, payments arc to be made on a schedule
to be detenuined by the court ut the inception of supervision, based on defendant's financial circumstances,

5) The court does not deny federal benefits beenuse the denial is not applicable.
Case 3:19-cr-07150-AJB Document 1-4 Filed 09/25/19 PagelD.15 Page 5 of 6

AQ MSN (Rev, LYOIMVAED rev. 2) Judgment in a Criminal Case. / Page $ of
Sheet 5 - Csintinal Monstary Penaliles

 

Chose Number: 2:10CROO1 15-001
Defesdant's Nene: ANTHONY ALGARIN

CRIMINAL MONETARY PENALTIES

Tie defendant must pay the total criminal monetary penalties under the Schedule of Payments on Sheet 6.

 

Count sscssinont Fine Restitution

[ $100.00 $0.00 $0.00

TOTALS: $100.00 $0.00 $0,00
FINES

No fines have been imposed in this case.

COSTS

The Court waives the cost of prosecution, incarceration, and supervised release.
Case 3:19-cr-07150-AJB Document 1-4 Filed 09/25/19 PagelD.16 Page 6 of 6

AQ 2451 (Rev. S20) (VAED rev, 2) Judgment in a Criminal Case Page 6 of f
Sheet 6» Schedule of laysierts

Defendant'sNome:  ANTIIONY ALGARIN
Case Number: 2110CR00114-003

SCHEDULE OF PAYMENTS
having assessed the defendant's ability to pny, payment of the total eriminn) monglary penalties are dug ns follows:
‘The special assessment shall be due in filt tmmediately.

Uniess the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal
monetary penalties is due during imprisonment. Ail criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the Clerk of the Court.

The defendant shall receive credit for all payments previously inde toward avy criminal monetary penalties imposed.

Payments shall be applied in the following arder: (1) assessment (2) restinution principal (3) restitution interest (4) fine

principal (5) fine interest (6) community restitution (7) penalties and (8) costs, including cost of prosecution and court
costs,

Nothing in the court's order shall prohibit the collection af any judgment, fine, or special assessment by the
United States.
